Exhibit 10.2

AMENDMENT NO. 1

TO THE

SECOND AMENDED AND RESTATED

2008 STOCK AND ANNUAL INCENTIVE PLAN

This Amendment No. 1 (this “Amendment”) to the HSN, Inc. Second Amended and
Restated 2008 Stock and Annual Incentive Plan (the “Plan”) is dated as of
February 24, 2010.

R E C I T A L S

WHEREAS, the Plan provides for the treatment of Adjusted Awards upon a Change in
Control of the Company;

WHEREAS, the Company wishes to amend the Plan to conform to the original intent
of the adjustments made to the Adjusted Awards to have the change in control
triggering event for such awards be a change in control of the Participant’s
employer, rather than a Change in Control of the Company;

WHEREAS, the Company wishes to further amend the Plan in accordance with
Section 12(c) of the Plan to allow for the implementation of the short-term and
long-term incentive programs of the Company under the Plan approved by the
Compensation Committee; and

WHEREAS, the Plan may be amended by the Board, subject to the provisions of
Section 12(c) of the Plan.

NOW, THEREFORE, the Plan is hereby amended as follows:

SECTION 1. Defined Terms. Terms used but not defined herein have the meanings
assigned to them in the Plan.

SECTION 2. Amendment to Section 1. The definition of “Award” included in
Section 1 of the Plan shall be deleted in its entirety and replaced with the
following:

“Award” means an Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit or other award (stock-based or otherwise) granted or assumed pursuant
to the terms of this Plan, including Adjusted Awards.

SECTION 3. Amendment to Section 1 and the Plan. The definition of “Plan Year”
included in Section 1 of the Plan shall be deleted in its entirety and replaced
with the definition “Performance Period” set forth below. In addition, any and
all references in the Plan to “Plan Year” shall be deleted and replaced with the
term “Performance Period.”

“Performance Period” means such period of time over which performance of the
Company, an Eligible Individual or business unit of the Company shall be
measured, which may include, but not necessarily be limited to, a calendar year
or the Company’s fiscal year or such other period as the Committee shall
determine.

SECTION 4. Amendment to Section 10. Section 10 of the Plan is hereby deleted in
its entirety and replaced with the following:

“Section 10. Change in Control Provisions

(a) Adjusted Awards. With respect to all Adjusted Awards, subject to paragraph
(e) of this Section 10, unless otherwise provided in the applicable Award
Agreement, notwithstanding any other provision of this Plan to the contrary,
upon a Participant’s Termination of Employment, during the two-year period
following a Change in Control (as defined in the long term incentive plan of IAC
or the applicable SpinCo (as defined in the Employee Matters Agreement), from
the Company for which the



--------------------------------------------------------------------------------

Participant worked immediately following the Separation (the applicable employer
referred to as the “Employer”)), by the Participant’s Employer other than for
Cause or Disability or by the Participant for Good Reason (as defined below):

(i) any Options outstanding as of such Termination of Employment which were
outstanding as of the date of such Change in Control shall be fully exercisable
and vested and shall remain exercisable until the later of (i) the last date on
which such Option would be exercisable in the absence of this Section 10(a) and
(ii) the earlier of (A) the first anniversary of such Change in Control and
(B) expiration of the Term of such Option;

(ii) the restrictions and deferral limitations applicable to any Restricted
Stock shall lapse, and such Restricted Stock outstanding as of such Termination
of Employment which were outstanding as of the date of such Change in Control
shall become free of all restrictions and become fully vested and transferable;
and

(iii) all Restricted Stock Units outstanding as of such Termination of
Employment which were outstanding as of the date of such Change in Control shall
be considered to be earned and payable in full, and any restrictions shall lapse
and such Restricted Stock Units shall be settled as promptly as is practicable
in (subject to Section 3(d)) the form set forth in the applicable Award
Agreement.

(b) Impact of Event on Awards other than Adjusted Awards. Subject to paragraph
(e) of this Section 10, and paragraph (d) of Section 12, unless otherwise
provided in any applicable Award Agreement and except as otherwise provided in
paragraph (a) of this Section 10, in connection with a Change of Control, the
Committee may make such adjustments and/or settlements of outstanding Awards as
it deems appropriate and consistent with the Plan’s purposes, including, without
limitation, the acceleration of vesting of Awards either upon a Change of
Control or upon a termination of employment following a Change of Control. The
Committee may provide for such adjustments as a term of the Award or may make
such adjustments following the granting of the Award.

(c) Definition of Change in Control. For purposes of the Plan, unless otherwise
provided in an option agreement or other agreement relating to an Award, a
“Change in Control” shall mean the happening of any of the following events:

(i) The acquisition by any individual, entity or Group (a “Person”), other than
the Company, of Beneficial Ownership of equity securities of the Company
representing more than 50% of the voting power of the then outstanding equity
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
any acquisition that would constitute a Change in Control under this subsection
(i) that is also a Business Combination shall be determined exclusively under
subsection (iii) below; or

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the Effective Date, whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
Incumbent Directors at such time shall become an Incumbent Director, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii) Consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Company, the
purchase of assets or stock of another entity, or other similar corporate
transaction (a “Business Combination”), in each case, unless immediately
following such Business Combination, (A) more than 50% of the Resulting Voting
Power shall reside in Outstanding Company Voting Securities retained by the
Company’s stockholders in the Business Combination and/or voting securities
received by such stockholders in the Business Combination on account of
Outstanding Company Voting Securities, and (B) at least a majority of the
members of the board of directors (or equivalent governing

 

2



--------------------------------------------------------------------------------

body, if applicable) of the entity resulting from such Business Combination were
Incumbent Directors at the time of the initial agreement, or action of the
Board, providing for such Business Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, the Separation shall not constitute a Change in
Control. For the avoidance of doubt, with respect to an Adjusted Award held by a
Participant, any reference in the Plan to Change in Control and any reference in
an Award Agreement or the applicable IAC Long Term Incentive Plan to a “change
in control,” “change of control” or similar definition shall be deemed to refer
to a Change of Control as defined in the long term incentive plan of the
Participant’s Employer.

(d) For purposes of this Section 10, “Good Reason” means (i) “Good Reason” as
defined in any Individual Agreement or Award Agreement to which the applicable
Participant is a party, or (ii) if there is no such Individual Agreement or if
it does not define Good Reason, without the Participant’s prior written consent:
(A) a material reduction in the Participant’s rate of annual base salary from
the rate of annual base salary in effect for such Participant immediately prior
to the Change in Control, (B) a relocation of the Participant’s principal place
of business more than 35 miles from the city in which such Participant’s
principal place of business was located immediately prior to the Change in
Control or (C) a material and demonstrable adverse change in the nature and
scope of the Participant’s duties from those in effect immediately prior to the
Change in Control. In order to invoke a Termination of Employment for Good
Reason, a Participant shall provide written notice to the Company of the
existence of one or more of the conditions described in clauses (A) through
(C) within 90 days following the Participant’s knowledge of the initial
existence of such condition or conditions, and the Company shall have 30 days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition. In the event that the Company fails to remedy the
condition constituting Good Reason during the Cure Period, the Participant must
terminate employment, if at all, within 90 days following the Cure Period in
order for such Termination of Employment to constitute a Termination of
Employment for Good Reason.

(e) Notwithstanding the foregoing, if any Award is subject to Section 409A of
the Code, this Section 10 shall be applicable only to the extent specifically
provided in the Award Agreement and as permitted pursuant to Section 14(k).”

SECTION 3. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations or agreements contained in the Plan, all of which are
hereby ratified and affirmed in all respects and shall continue in full force
and effect.

SECTION 4. Effective Date of Amendment. This Amendment shall be effective as of
the later of (i) the date first set forth above and (ii) the latest date that an
amendment covering the matters referred to in Section 2 above to the incentive
plans of IAC and the other Spincos (or Adjusted Awards thereunder) is adopted by
any such company.

 

3